Name: Commission Regulation (EEC) No 3428/80 of 29 December 1980 fixing the reference price for pears until the end of the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 80 Official Journal of the European Communities No L 358 /65 COMMISSION REGULATION (EEC) No 3428/80 of 29 December 1980 fixing the reference price for pears until the end of the 1980/81 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 27 ( 1 ) thereof. Whereas under Article 23 ( 1 ) of Regulation (EEC) No 1035/72 reference prices valid for the whole Commu ­ nity are fixed annually before the beginning of the marketing year ; Whereas because of the importance of pear-growing in the Community it is necessary to fix a reference price for pears ; Whereas marketing of the pears harvested in a given crop year begins in the month of June and ends in the month of May of the following year ; whereas because of the accession of Greece to the Community on 1 January 1981 the reference prices for pears were fixed, by Regulation (EEC) No 1655/80 (3 ), only until 31 December 1980 ; whereas the quantities marketed in May are so small that a reference price is not required for that month ; whereas reference prices should therefore be fixed for the remainder of the marketing year, due account being taken of the situa ­ tion with regard to pears in Greece ; Whereas under Article 23 (2) of Regulation (EEC) No 1035/72 reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount to cover the cost of transporting Community products from production areas to Community consumption centres ; whereas the trend of production costs for fruit and vegetables must also be taken into consideration ; Whereas producer prices are the average of the prices recorded during the three years prior to the date of fixing the reference price, for a home-grown product with defined commercial characteristics, on the repre ­ sentative market or markets situated in the production areas where prices are lowest, for the products or varie ­ ties which represent a considerable part of production marketed throughout the year or for part of it and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each representative market is being calcu ­ lated , prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to 30 April 1981 the refer ­ ence price for pears other than perry pears (subheading ex 08.06 B II of the Common Customs Tariff) shall be 32-08 ECU per 100 kilograms net of packed Class I fruit, all sizes . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 140, 5 . 6 . 1980 , p. 24 . 3 OJ No L 163 , 28 . 6 . 1980 , p. 48 .